OPINION — AG — THE DEPARTMENT OF PUBLIC SAFETY DOES NOT HAVE THE AUTHORITY TO PAY ITS SAFETY RESPONSIBILITY DIVISION ENFORCEMENT OFFICERS $75.00 PER MONTH FOR REIMBURSED CAR EXPENSE FOR THE USE OF THEIR PERSONAL CARS IN THE PERFORMANCE OF THEIR OFFICIAL DUTIES, EXCEPT AS AND FOR REIMBURSED TRAVEL IN COMPLIANCE WITH 74 O.S. 1961 500.1 [74-500.1]. THE AG IS HOWEVER OF THE FURTHER OPINION THAT THOSE SPECIFIC POSITIONS, NOT BEING "LINE ITEM" OR SALARIED POSITIONS AS SET BY THE LEGISLATURE, BUT ARE POSITIONS WHEREIN THE COMPENSATION IS ESTABLISHED BY THE COMMISSIONER OF THE DEPARTMENT OF PUBLIC SAFETY, THE COMMISSIONER COULD SET SET SUCH SALARY, UNDER AUTHORITY OF 47 O.S. 1961, 2-104(B) [47-2-104] "* * * IN ORDER TO ADMINISTER AND ENFORCE THE PROVISIONS OF CHAPTER 7 (FINANCIAL RESPONSIBILITY) OF THE HIGHWAY SAFETY CODE, IN HEREBY AUTHORIZED TO HIRE SUFFICIENT EMPLOYEES, TO FIX THE SALARIES AND PAY THE TRAVELING EXPENSES THEREOF * * *" AND THE FACT THAT SUCH EMPLOYEES WILL NECESSARILY TRAVEL IN THE PROPER PERFORMANCE OF THEIR DUTIES, MAY BE CONSIDERED ALONG WITH ALL OTHER CONSIDERATION IN FIXING THE SALARIES OF SUCH EMPLOYEES. CITE: 74 O.S. 1961 500.6 [74-500.6], 74 O.S. 1961 500.11 [74-500.11], 47 O.S. 1961, 2-107 [47-2-107], 74 O.S. 1961 5500.8 [74-5500.8] (JACK SWIDENSKY)